           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

DENNIS R. DERX
ADC #162003                                                   PLAINTIFF

v.                      No. 2:18-cv-138-DPM

ALVIN D. YANCEY, Chaplain, East
Arkansas Regional Maximum Unit,
ADC; ARLEN PARHAM, Chaplain,
East Arkansas Regional Maximum Unit,
ADC; and ALBERT McKINNEY, Chaplain,
East Arkansas Regional Maximum Unit, ADC                    DEFENDANTS

                            JUDGMENT
     Derx' s First Amendment and RLUIP A claims are dismissed with
prejudice. All other claims are dismissed without prejudice.


                                  fJ7?vv;6vt..d/f,-:
                                                  I"
                                D.P. Marshall Jr.
                                United States District Judge

                                   ? MClv'vt¼   .;LO,   9
